Citation Nr: 0123988	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  95-29 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for residuals of 
fractures of both radial heads, claimed as secondary to a 
service-connected right knee disorder.

2.  Entitlement to service connection for a left shoulder 
disability, claimed as secondary to a service-connected right 
knee disorder.

3.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine, on a direct or presumptive 
basis, or as secondary to a service-connected right knee 
disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esquire



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from January 1964 to August 
1964.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a July 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island.

Historically, a March 1965 rating decision denied service 
connection for a right knee disability.  The Board later 
affirmed the denial of service connection for a right knee 
disability in a February 1991 decision.  In January 1994, the 
Board entered an Order for Reconsideration of the February 
1991 Board decision by the authority granted to the Chairman 
in 38 U.S.C.A. § 7103(b) (West 1991), and the case was 
decided by an expanded panel of two Sections of the Board.  
In a May 1994 decision, the Board granted service connection 
for a right knee disability.

In January 1995 correspondence, the veteran sought service 
connection for degenerative joint disease of the lumbar spine 
secondary to his service-connected right knee disorder, 
residuals of fractures of both radial heads secondary to his 
service-connected right knee disorder, and for a left 
shoulder disability secondary to his service-connected right 
knee disorder.  The RO denied service connection for these 
disabilities in a July 1995 rating decision.  The veteran 
filed a notice of disagreement (NOD) with this decision later 
that month, and submitted a substantive appeal (VA Form 9) in 
August 1995, perfecting his appeal.

In December 1997, the Board remanded the case to the RO for 
additional development.  In particular, the Board directed 
the RO to obtain copies of all outstanding VA and private 
medical records.  Following this development in July 1998, 
the RO continued the denial of service connection for 
residuals of fractures of both radial heads, a shoulder 
disorder, and degenerative joint disease of the lumbar spine.

In a March 1999 decision, the Board confirmed the denial of 
service connection for residuals of fractures of both radial 
heads, a shoulder disorder, and degenerative joint disease of 
the lumbar spine.  The veteran subsequently appealed the case 
to the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, the Court).  By Order dated 
February 22, 2001, the Court vacated the Board's March 1999 
decision, and remanded the matter to the Board for 
readjudication under the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  A copy of the Court's order 
is included in the veteran's claims file.

Upon reviewing the record, the Board is of the opinion that 
additional development is warranted.  Therefore, the 
disposition of the veteran's claim will be held in abeyance 
pending further development by the RO, as requested below.


REMAND

There has been a significant change in the law during the 
pendency of this appeal. The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new law revises the former § 
5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall:  	

(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those        
     records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § § 1110, 1131; 38 C.F.R. § 3.303.  
With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease, and sufficient 
observation to establish chronicity at the time.  Continuity 
of symptomatology is required only where the condition noted 
during service is not shown to be chronic.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  In addition, a disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310(a).

The veteran's service medical records are negative for 
findings of a disability involving the elbows, left shoulder, 
or low back.  A July 1964 separation examination report notes 
normal clinical evaluations of the upper extremities, and 
spine.

A September 1964 VA examination report notes no complaints or 
findings related to the veteran's upper extremities, or low 
back.

During VA outpatient treatment in December 1988, the veteran 
reported experiencing knee pain over the "past several 
days."  He denied experiencing a recent injury.  
Questionable osteoarthritis of the knees was diagnosed.

In a February 1989 statement, the veteran complained of back 
pain since 1980, and minor right knee pain.  He reported 
experiencing a pinched nerve when he popped his back in 1983, 
and indicated that he continued to experience back pain in 
1985 and 1988.  The veteran complained of knee pain and leg 
cramps, but reported no instability or locking of the knees.

On VA examination in March 1989, the veteran explained that 
he fell and tore cartilage in his right knee approximately 
four years prior to service.  He reported experiencing 
locking of the right knee during service, and indicated that 
he completed basic training after undergoing a partial right 
knee meniscectomy.  He noted that his right knee was 
asymptomatic until 1985.  The veteran reported receiving VA 
medical treatment for right knee pain four months earlier, 
and indicated that this pain increased in severity during 
inclement weather.  He explained that he could not kneel or 
squat on his right knee, but reported no instability or 
locking of the knee.  The final assessment was status post 
partial meniscectomy of the right knee with persistent pain 
and some interference with squatting or kneeling.

A May 1989 VA outpatient treatment record notes that the 
veteran underwent a right knee meniscectomy during service in 
1964, and indicates that he experienced right knee pain since 
November 1988.  A physical examination of the knees revealed 
a range of motion from 0 to 120 degrees bilaterally.  Both 
knees were noted to be stable.  Mild patellofemoral 
degenerative joint disease was diagnosed.

During follow-up treatment in November 1989, the veteran 
complained of bilateral knee pain.  The report notes that the 
veteran was "now doing well with weight lifting [and] 
tennis."  An examination revealed a full range of motion of 
both knees.  Lachman's and AP drawer tests were negative.  X-
rays of the knees and lumbosacral spine were normal.  The 
diagnostic impression was mild patellofemoral arthritis of 
both knees, and chronic low back pain with no neurologic 
symptoms.

A December 1989 VA outpatient record indicates that the 
veteran sought treatment for bilateral elbow pain and an 
inability to move his elbows after he tripped over a pipe and 
landed on his outstretched arms while walking his dog.  X-
rays showed bilateral radial head fractures with minimal 
displacement.  The final assessment was bilateral radial head 
fractures, right greater than left.  Records from a VAMC 
dated between August 1989 and January 1994 reveal diagnoses 
and treatment at various times for low back pain, residual 
pain from status posit radial head fractures, bilateral 
shoulder pain and the service connected knee disorder.  A 
February 1990 entry again notes the veteran fell in December 
1989 when he tripped while walking his dog.  In May 1991, the 
claimant reported constant throbbing pain the right knee, 
elbow and lower back.  The pain restricted his physical 
activity but he continued to play tennis. 

In January 1990 correspondence, a private chiropractor 
reported that the veteran sought treatment for bilateral knee 
and shoulder pain the previous week.  He explained that 
osteoarthritis of both knees was diagnosed during VA 
treatment in 1988, and indicated that the veteran regularly 
experienced cramps in both legs and knees.  The chiropractor 
concluded that the veteran's knee impairment caused "a 
series of accidents resulting in a fractured arm and strained 
shoulder."

According to an April 1992 handwritten note from a private 
physician, the veteran reported that "activities performed 
during service to this country aggravated a knee condition, 
which then caused upper extremity troubles as well."  The 
note suggests that the veteran was "particularly disabled at 
th[at] time."

On VA examination in August 1994, the veteran complained of 
recurrent right knee pain and buckling of the knee, which 
caused him to fall.  An examination of the knees revealed no 
laxity of the cruciate or collateral ligaments, and 
McMurray's and Apley tests were negative.  A pivot shift test 
was positive.  X-rays of the right knee showed narrowing of 
the medial joint compartment with some spiking of the tibia 
on the tunnel view.  The diagnostic impression was status 
post right meniscectomy with complaints of recurrent pain, 
buckling, and some limitation of motion, and traumatic 
degenerative joint changes of the right knee.

In January 1995 correspondence, the veteran sought service 
connection for degenerative joint disease of the lumbar spine 
secondary to his service-connected right knee disorder, 
residuals of fractures of both radial heads secondary to his 
service-connected right knee disorder, and a left shoulder 
disorder secondary to his service-connected right knee 
disorder.

A January 1995 report from the veteran's private chiropractor 
notes that when the veteran presented for treatment of low 
back pain in January 1995, he gave a history of fracturing 
two vertebrae after falling during basic training.  The 
veteran reported undergoing a right knee meniscectomy during 
service, and maintained that his service-connected right knee 
disability aggravated his low back pain.  The record 
indicates that a July 1994 VA X-ray study showed old 
compression fractures at T11 and T12, as well as facet 
imbrication at L4 and L5 with early degenerative changes.  A 
physical examination revealed moderate paralumbar spasm 
bilaterally with associated tenderness over the right 
sacroiliac joint.  Based on the veteran's subjective 
complaints, history of treatment, and objective findings, the 
chiropractor concluded that "his condition [wa]s complicated 
by the injury and subsequent surgery in 1964."

In correspondence the following month, the veteran maintained 
that he injured his back when he fell while "running down a 
telephone pole" during basic training.  He explained that he 
first received treatment for his low back disorder from a 
chiropractor in 1980, and indicated that a sciatic sprain was 
diagnosed at that time.  The veteran related that he 
occasionally fell due to his service-connected right knee 
disability, and reported injuring his left shoulder and 
fracturing both arms during falls in the late 1980's.  He 
opined that it was "possible that my current low back 
problem may be related to one of my falls as a result of my 
service-connected knee condition."

On VA examination in March 1995, the veteran reported 
dislocating his left shoulder during a fall in 1987, and 
indicated that he fractured both arms when he fell the 
following year.  He maintained that both falls were related 
to instability of his right knee.  X-rays showed slight 
narrowing of the medial joint space in the right knee, some 
deformity of both radial heads, and minimal spurring at the 
superior lip of L5 and L3.  The final assessment was status 
post internal derangement of the right knee with a partial 
medial meniscectomy; degenerative joint disease of the right 
knee manifested by slight limitation of extension, atrophy of 
the thigh, and X-ray evidence of bone spurs; subluxation of 
the "right" shoulder, reduced; fractures of the radial 
heads of both elbows with minimal malunion; and early 
degenerative joint disease of the lumbar spine manifested by 
spurring of the vertebral bodies at L3 and L5.

The examiner explained that the veteran's service-connected 
right knee disorder appeared to be essentially healed with no 
evidence of ligament laxity or marked instability.  He noted 
that a fall could have caused the veteran's elbow fractures 
and "right" shoulder subluxation, but indicated that "the 
causal effect between the fall and the knee is not clear to 
me."  The physician commented that while there was some 
minimal degenerative joint disease of the back, this was 
"essentially early and minimal."

In a December 1995 response to the RO's request for 
additional service medical records showing treatment for a 
fall during basic training, the National Personnel Records 
Center (NPRC) explained that no such records were found.

During an October 1997 travel Board hearing, the veteran 
testified that while he initially injured his back when he 
fell during basic training in 1964, he did not receive 
medical treatment until his right knee and back began to 
bother him in 1987.  Transcript (T.) at 4-5.  He explained 
that an X-ray study of the lumbosacral spine in 1987 revealed 
"old fractures" and "arthritis."  T. at 6.  The veteran 
reported that he fractured both elbows when his right knee 
gave out while walking his dog, and indicated that he injured 
his left shoulder when his knee gave out six months later.  
T. at 7-10.  The veteran acknowledged that no healthcare 
professional had related his current degenerative joint 
disease of the lumbar spine to an injury in service.  T. at 
11.

A January 1998 CT scan of the lumbar spine revealed anterior 
bony osteophytes from bony degenerative changes at L1 to L4, 
and bulging of the annulus without secondary spinal stenosis 
at L3-L4 and L4-L5.

A June 1998 VA examination report notes that the veteran fell 
and injured his back during basic training in "1978."  The 
veteran reported a history of continued back symptoms since 
that time, and indicated that his back pain increased in 
severity in 1985.  X-rays revealed spurs on the superior 
surface of the fifth lumbar vertebra, early spurs on the 
fourth lumbar vertebra, and bridging spurs in the lower 
thoracic vertebra with an irregularity between T11 and T12, 
which may have been an old Scheuermann's disease.  The 
diagnostic impression was degenerative joint disease of the 
lumbar spine manifested by slight narrowing of the L4-5 and 
L5-S1 inner space with spur formation between L4 and L5, some 
sclerosis of the L5-S1 facet joint, and radiculopathy of the 
lower spine manifested by positive straight leg raising on 
the right, diminished reflexes in the lower extremities, and 
restricted range of motion of the lumbar spine.

As the VA is required to obtain relevant records held by any 
Federal department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)), in addition to records of relevant 
medical treatment or examination of the claimant at 
Department health-care facilities or at the expense of the 
Department, if the claimant furnishes information sufficient 
to locate those records (38 U.S.C.A. § 5103A(c)(2)), the 
Board finds that it has no alternative under the new 
legislation but to remand this matter so that the RO can take 
the necessary steps to obtain all outstanding medical 
records.  It should be further noted that whenever the 
Secretary attempts to obtain records from a Federal 
department or agency under this subsection or subsection (c) 
[38 U.S.C.A. § 5103A(c)], the efforts to obtain those records 
shall continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile (38 
U.S.C.A. § 5103A(b)(3)).

Finally, it appears that a current VA examination is required 
under the provisions of the VCAA to ascertain the etiology of 
any residuals of fractures of both radial heads, a left 
shoulder disability, and degenerative joint disease of the 
lumbar spine.  While a handwritten note from the veteran's 
private physician, and two reports from his chiropractor 
appear to suggest a tenuous relationship between these 
disabilities and service and/or the veteran's service-
connected right knee disability, the opinions are admittedly 
based on unsupported lay statements provided by the veteran.  
These healthcare providers first treated the veteran more 
than 25 years after his separation from service, and did not 
have the benefit of reviewing the claims folder before 
rendering opinions.  Clearly, the current record is not 
sufficient to make a decision on the claim.  The veteran's 
lay assertions of medical causation are not competent to 
establish a relationship between service and the type of 
disabilities at issue here.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to his claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment for residuals of 
fractures of both radial heads, a left 
shoulder disability, and degenerative 
joint disease of the lumbar spine that 
are not currently a part of the record.  
After obtaining the appropriate 
authorization, the RO should attempt to 
obtain any such records that have not 
been previously obtained.  The RO is 
again advised that efforts to obtain VA 
medical records should continue until 
they are obtained unless it is reasonably 
certain that such records do not exist or 
that further efforts to obtain those 
records would be futile (38 U.S.C.A. § 
5103A(b)(3)).

3.  After the above development has been 
undertaken, the veteran should be 
afforded an examination by an 
appropriately qualified physician to 
determine the nature and etiology of any 
current residuals of fractures of both 
radial heads, left shoulder disability, 
and degenerative joint disease of the 
lumbar spine.  All indicated studies must 
be conducted.  After the examination and 
review of the evidence in the claims 
folder, including service, private and VA 
medical records, the physician should 
express opinions as to the following:

(a)  What is the correct diagnostic 
classification of any current disability 
of the radial heads, left shoulder, or 
lumbar spine?

(b)  What is the degree of medical 
probability, in percentage terms, if 
feasible, that any current disability of 
the radial heads, left shoulder, or 
lumbar spine is causally related to 
service or a service-connected 
disability?

In answering question (b) the physician 
should first indicate what his or her 
opinion would be assuming the correct 
history of the disability is whatever the 
physician ascertains from the record, 
including any statements from the veteran 
or other parties as to incidents or 
events in service and continuity of 
symptoms or treatment during and after 
service.  The physician may chose to deem 
such statements correct, even if those 
statements are not supported by or are 
even in conflict with contemporaneous 
medical records.

In the alternative in answering (b), the 
physician should indicate what the 
opinion would be if the correct medical 
history was deemed to be only what is 
reflected in the actual contemporary 
treatment records from the period of 
service in 1964 and thereafter until the 
first diagnosis of a disability of the 
radial heads, left shoulder or lumbar 
spine after service.  If those records, 
including any developed on remand, are 
negative for documented continuity of 
symptoms, the physician should assume 
that the correct history is that there 
was no continuity of symptoms following 
any reported injuries in service, 
notwithstanding any recollections to the 
contrary from lay parties or medical 
providers who do not support their 
recollections with contemporaneous 
records.  Likewise, if the contemporary 
records do not demonstrate the presence 
of instability of the knee or falling due 
to the knee condition, the physician 
should assume the knee was not unstable 
and did not cause falling.  In this 
regard, the history recorded in December 
1989 for treatment purposes at the time 
of the fall that it was caused by 
tripping over a pipe should be deemed to 
be correct. 

A comprehensive report, which represents 
consideration of the aforementioned 
factors, as well as the history of the 
veteran's disabilities should be 
provided.  The veteran's claims folder 
and a copy of this remand must be 
provided to the examiner for review in 
conjunction with the examination.  Any 
opinions expressed must be accompanied by 
a complete rationale.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in this claim.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
requested examination report and the 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  If 
any development requested above has not 
been furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues of entitlement to 
service connection for residuals of 
fractures of both radial heads, a left 
shoulder disability, and degenerative 
joint disease of the lumbar spine.  If 
the veteran's claim remains denied, he 
and his attorney should be provided with 
a Supplemental Statement of the Case.  
The applicable response time should be 
allowed.

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 



